Order filed June 5, 2012




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00129-CV
                                   ____________

                        IN THE MATTER OF Z.Q., Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 315th District Court
                               Harris County, Texas
                            Trial Court Cause No. 86707


                              ABATEMENT ORDER

       This is an appeal from the denial of appellant’s application for writ of habeas
corpus related to the final order finding that appellant had engaged in delinquent conduct
while a juvenile. The clerk’s record was filed March 2, 2012. Appellant, who is pro se,
requested that a supplemental clerk’s record be filed containing his Amended Original
Petition for Writ of Habeas Corpus, with Exhibits A — E. On May 16, 2012, Darla
Turner, a Deputy Clerk with the Harris County District Clerk’s office notified appellant
that “This document cannot be located in the Court’s file, and we have no indication of
the filing.”
       On May 29, 2012, appellant provided this court with a copy of the requested filing
that bears a file stamp dated October 18, 2011. He requests that we make the requested
document part of the official record in this case. A copy of appellant’s correspondence
with attachments is attached hereto.

       Rule 34.5(e) of the Texas Rules of Appellate Procedure provides:

     If a filing designated for inclusion in the clerk’s record has been lost or
     destroyed, the parties may, by written stipulation, deliver a copy of that item
     to the trial court clerk for inclusion in the clerk’s record or a supplement. If the
     parties cannot agree, the trial court must — on any party’s motion or at the
     appellate court’s request — determine what constitutes an accurate copy of the
     missing item and order it to be included in the clerk's record or a supplement.


       Accordingly, the appeal is ABATED and the cause REMANDED to the trial
court so that the court may conduct a hearing at which appellant, and counsel for the
State are present, either in person or by videoteleconference, to determine whether the
parties can agree on what constitutes an accurate copy of the missing item, and order it to
be included in a supplemental clerk’s record. If the parties cannot agree, the trial court
must determine what constitutes an accurate copy of the missing item and order it to be
included in a supplemental clerk’s record. The court is directed to (1) see that a record of
the hearing is made; (2) reduce its findings to writing; (3) order that a transcribed record
of the hearing or recording of the video teleconference be furnished to this court; and (4)
order a supplemental clerk’s record containing the court’s findings be filed with the clerk
of this court, together with an accurate copy of the missing item. These records shall be
filed with the clerk of this court on or before July 6, 2012.

       The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The appeal will be reinstated on this court’s active docket when the trial court’s
findings and recommendations are filed in this court. The court will also consider an
appropriate motion to reinstate the appeal filed by either party, or the Court may reinstate
the appeal on its own motion. It is the responsibility of any party seeking reinstatement
to request a hearing date from the trial court and to schedule a hearing in compliance with
this court’s order. If the parties do not request a hearing, the court coordinator of the trial
court shall set a hearing date and notify the parties of such date.




                                       PER CURIAM